UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 15, 2017 DAILY JOURNAL CORPORATION (Exact Name of Registrant as Specified in its Charter) SOUTH CAROLINA 0-14665 95-4133299 (State or Other Jurisdiction (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 915 East First Street Los Angeles, CA 90012-4050 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (213) 229-5300 Not applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instructions A.2. below): ☐
